Citation Nr: 1455741	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to allow for the reopening of service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to allow for the reopening of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO. 

The issue of service connection for a bilateral ear disorder, other than hearing loss, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a July 1999 rating decision, the RO denied the Veteran's application to reopen service connection for hearing loss because the evidence did not indicate any relationship between the current disorder and the Veteran's service. 

2. The evidence associated with the claims file subsequent to the July 1999 rating decision suggests a relationship between the Veteran's current hearing loss and service.

3. In a July 1999 rating decision, the RO denied the Veteran's application to reopen service connection for tinnitus because the evidence did not indicate any relationship between the current disorder and the Veteran's service. 

4. The evidence associated with the claims file subsequent to the July 1999 rating decision suggests a relationship between the Veteran's current hearing loss and service.


CONCLUSIONS OF LAW

1. The July 1999 rating decision denying the reopening of service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The criteria for reopening the claim of service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The July 1999 rating decision denying the reopening of service connection for tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4. The criteria for reopening the claim of service connection for tinnitus have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's applications to reopen service connection for bilateral hearing loss and tinnitus, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. As the decision will also grant the underlying claim for service connection for tinnitus, there is no need to discuss VA's compliance with the VCAA regarding that issue. 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to his in-service experiences as a "cannon cocker" with an artillery unit in Vietnam. In a July 1999 rating decision, the RO denied the Veteran's application to reopen service connection for hearing loss because the evidence did not indicate any relationship between the current disorder and the Veteran's service. In lay evidence submitted since the July 1999 decision, the Veteran has reported experiencing hearing loss since a specific in-service battle during which he continued loading his cannon despite blood running from his ears.

The Board finds that the newly submitted lay evidence is new, as it was not previously of record at the time of the July 1999 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Reopening Service Connection for Tinnitus
And Service Connection for Tinnitus

The Veteran essentially contends that he developed tinnitus due to his in-service experiences as a "cannon cocker" with an artillery unit in Vietnam. In a July 1999 rating decision, the RO denied the Veteran's application to reopen service connection for tinnitus because the evidence did not indicate any relationship between the current disorder and the Veteran's service. In lay evidence submitted since the July 1999 decision, the Veteran has reported experiencing ringing in his ears since a specific in-service battle during which he continued loading his cannon despite blood running from his ears.

The Board finds that the newly submitted lay evidence is new, as it was not previously of record at the time of the July 1999 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Regarding the claim for service connection, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Veteran has presented credible lay testimony indicating that he has experienced tinnitus disorder symptomatology since in-service exposure to cannon fire. The Veteran has a currently diagnosed tinnitus disorder. The Board finds that there is equipoise in the evidence (positive - the Veteran's credible lay reports of current tinnitus disorder onset during service vs. negative - August 2011 VA examiner's opinion) as it relates to whether the Veteran's tinnitus is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for tinnitus is granted. 

REMAND

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following action:

1. Provide the claims file to the examiner who wrote the August 2011 VA audiology examination report for an additional medical opinion. If that examiner is not available or unwilling to provide an opinion, the file should be provided to a qualified examiner. If the examiner believes that an additional VA audiology examination is necessary, it should be provided.  

The examiner is asked to review the claims file, to specifically include the November 1967 service enlistment examination report and the November 1969 service discharge examination report. In so doing, the examiner is asked to note the difference in auditory thresholds noted in the respective examination reports. The examiner is also advised that VA concedes that the Veteran experienced acoustic trauma due to his military occupational specialty.  

After a review of the claims file, specifically noting the shift in auditory thresholds during service, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or great probability) that any diagnosed bilateral hearing loss is related to service or any incident of service, to specifically include in-service acoustic trauma? 

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


